          Case 1:18-cv-10364-LGS Document 346 Filed 02/26/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 -----------------------------------------------------------------   X
                                                                     :
 ALLIANZ GLOBAL INVESTORS GMBH, et al.,                              :
                                                                     :   Case No. 1:18-cv-10364
                                    Plaintiffs,                      :
                                                                     :
         v.                                                          :
                                                                     :
 BANK OF AMERICA CORPORATION, et al.,
                                                                     :
                                     Defendants.                     :
 -----------------------------------------------------------------   X

                               NOTICE OF VOLUNTARY DISMISSAL
                                PURSUANT TO F.R.C.P 41(a)(1)(A)(i)

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs iShares

Conservative Core Portfolio Builder Fund (Corporation only), iShares Global Agriculture Index

Fund (Corporation only), iShares Global Completion Portfolio Builder Fund (Corporation only),

iShares Gold Bullion ETF (Corporation only), iShares Growth Core Portfolio Builder Fund

(Corporation only), iShares India Index ETF (Corporation only), iShares J.P. Morgan USD

Emerging Markets Bond Index Fund (CAD-Hedged) (Corporation only), iShares Jantzi Social

Index Fund (Corporation only), iShares Japan Fundamental Index Fund (CAD-Hedged)

(Corporation only), iShares MSCI EAFE Index Fund (CAD-Hedged) (Corporation only), and their

counsel hereby voluntarily dismiss without prejudice all claims they have brought against all

Defendants in this action. For avoidance of doubt, this dismissal is limited to entities listed as

“Corporation[s]” in Appendix C to the Second Amended Complaint; entities of the same name but

listed as “Trust[s]” in Appendix C remain in this case.

        This Notice of Voluntarily Dismissal is limited only to dismissing Plaintiffs iShares

Conservative Core Portfolio Builder Fund (Corporation only), iShares Global Agriculture Index
         Case 1:18-cv-10364-LGS Document 346 Filed 02/26/20 Page 2 of 3



Fund (Corporation only), iShares Global Completion Portfolio Builder Fund (Corporation only),

iShares Gold Bullion ETF (Corporation only), iShares Growth Core Portfolio Builder Fund

(Corporation only), iShares India Index ETF (Corporation only), iShares J.P. Morgan USD

Emerging Markets Bond Index Fund (CAD-Hedged) (Corporation only), iShares Jantzi Social

Index Fund (Corporation only), iShares Japan Fundamental Index Fund (CAD-Hedged)

(Corporation only), and iShares MSCI EAFE Index Fund (CAD-Hedged) (Corporation only) from

this action.

        All Plaintiffs, except for Plaintiffs iShares Conservative Core Portfolio Builder Fund

(Corporation only), iShares Global Agriculture Index Fund (Corporation only), iShares Global

Completion Portfolio Builder Fund (Corporation only), iShares Gold Bullion ETF (Corporation

only), iShares Growth Core Portfolio Builder Fund (Corporation only), iShares India Index ETF

(Corporation only), iShares J.P. Morgan USD Emerging Markets Bond Index Fund (CAD-

Hedged) (Corporation only), iShares Jantzi Social Index Fund (Corporation only), iShares Japan

Fundamental Index Fund (CAD-Hedged) (Corporation only), and iShares MSCI EAFE Index

Fund (CAD-Hedged) (Corporation only) maintain and continue to prosecute their claims in this

action, including entities of the same name but listed as “Trust[s]” in Appendix C to the Second

Amended Complaint.




                                               2
      Case 1:18-cv-10364-LGS Document 346 Filed 02/26/20 Page 3 of 3



                                  Respectfully submitted,

Dated: New York, New York
       February 26, 2020          QUINN EMANUEL URQUHART &
                                  SULLIVAN, LLP

                                  By:
                                  /s/ Daniel L. Brockett
                                      Daniel L. Brockett
                                      51 Madison Avenue, 22nd Floor
                                      New York, New York 10010
                                      Telephone: (212) 849-7000
                                      Fax: (212) 849-7100
                                      danbrockett@quinnemanuel.com

                                         Anthony Alden
                                         Jeremy D. Andersen
                                         Chris R. Barker
                                         865 South Figueroa Street, 10th Floor
                                         Los Angeles, California 90017
                                         Telephone: (213) 443-3000
                                         Fax: (213) 443-3100
                                         anthonyalden@quinnemanuel.com
                                         jeremyandersen@quinnemanuel.com
                                         chrisbarker@quinnemanuel.com

                                         Counsel for Plaintiffs




                                     3
